DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 April 2020.
2.  Claims 1-21 are pending in the application.
3.  Claims 1, 5-8, 12-15 and 19-21 have been rejected.
4.  Claims 2-4, 9-11 and 16-18 have been objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al US 2021/0258347 A1 (hereinafter Batta) in view of Lee et al US 2017/0012947 A1 (hereinafter Lee) and Simcoe e al US 2012/0216037 A1 (hereinafter Simcoe).
As to claim 1, Batta discloses a method for a first computer system to perform authentication for logical overlay network traffic, wherein the method comprises: 
detecting an inner packet having an inner header that is addressed from a first virtualized computing instance to a second virtualized computing instance (i.e. packets have source and destination IP address) [0025] (i.e. implemented as virtual devices) [0056]; 
generating an encapsulated packet by encapsulating the inner packet with an outer header specifying the authentication information (i.e. encapsulated packet with inner packet and outer header) [abstract], wherein the outer header is addressed from the first computer system to a second computer system (i.e. packets have source and destination IP address) [0025]; and 
sending the encapsulated packet towards the second virtualized computing instance to cause the second computer system (i.e. transmitting the encapsulated packet) [abstract].
Batta does not teach based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone.  Batta does not teach to cause the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
Lee teaches based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone (i.e. generating a message authentication code using control plane key) [0088].
Simcoe teaches causing the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance (i.e. using an authentication code to certify that the data packet originated from a trusted source) [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta so that based on control information from a management entity, authentication information associated with the inner packet would have been generated, wherein the authentication information would have indicated that the inner packet originated from a trusted zone.  It would have caused the second computer system to verify that the inner packet originated from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Lee because it provides improvements to networks and mobility management [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Simcoe because it provides for secure communications [0003].
As to claim 8, Batta discloses a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first computer system, cause the processor to perform authentication for logical overlay network traffic, wherein the method comprises: 
detecting an inner packet having an inner header that is addressed from a first virtualized computing instance to a second virtualized computing instance (i.e. packets have source and destination IP address) [0025] (i.e. implemented as virtual devices) [0056]; 
generating an encapsulated packet by encapsulating the inner packet with an outer header specifying the authentication information (i.e. encapsulated packet with inner packet and outer header) [abstract], wherein the outer header is addressed from the first computer system to a second computer system (i.e. packets have source and destination IP address) [0025]; and 
sending the encapsulated packet towards the second virtualized computing instance (i.e. transmitting the encapsulated packet) [abstract]. 
Batta does not teach based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone.  Batta does not teach to cause the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
Lee teaches based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone (i.e. generating a message authentication code using control plane key) [0088].
Simcoe teaches causing the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance (i.e. using an authentication code to certify that the data packet originated from a trusted source) [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta so that based on control information from a management entity, authentication information associated with the inner packet would have been generated, wherein the authentication information would have indicated that the inner packet originated from a trusted zone.  It would have caused the second computer system to verify that the inner packet originated from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Lee because it provides improvements to networks and mobility management [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Simcoe because it provides for secure communications [0003].
As to claim 15, Batta discloses a computer system, being a first computer system, comprising: 
a processor [0060]; and 
a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor [0061], cause the processor to perform the following: 
detect an inner packet having an inner header that is addressed from a first virtualized computing instance to a second virtualized computing instance (i.e. packets have source and destination IP address) [0025] (i.e. implemented as virtual devices) [0056]; 
generate an encapsulated packet by encapsulating the inner packet with an outer header specifying the authentication information (i.e. encapsulated packet with inner packet and outer header) [abstract], wherein the outer header is addressed from the first computer system to a second computer system (i.e. packets have source and destination IP address) [0025]; and 
send the encapsulated packet towards the second virtualized computing instance (i.e. transmitting the encapsulated packet) [abstract]. 
Batta does not teach based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone.  Batta does not teach to cause the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
Lee teaches based on control information from a management entity, generating authentication information associated with the inner packet, wherein the authentication information indicates that the inner packet originates from a trusted zone (i.e. generating a message authentication code using control plane key) [0088].
Simcoe teaches causing the second computer system to verify that the inner packet originates from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance (i.e. using an authentication code to certify that the data packet originated from a trusted source) [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta so that based on control information from a management entity, authentication information associated with the inner packet would have been generated, wherein the authentication information would have indicated that the inner packet originated from a trusted zone.  It would have caused the second computer system to verify that the inner packet originated from the trusted zone based on the authentication information and to forward the inner packet towards the second virtualized computing instance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Lee because it provides improvements to networks and mobility management [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Batta by the teaching of Simcoe because it provides for secure communications [0003].
6.  Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al US 2021/0258347 A1 (hereinafter Batta), Lee et al US 2017/0012947 A1 (hereinafter Lee) and Simcoe e al US 2012/0216037 A1 (hereinafter Simcoe) as applied to claims 1, 8 and 15 above, and further in view of Brandeburg et al US 2016/0191678 A1 (hereinafter Brandeburg).
As to claim 5, the Batta-Lee-Simcoe combination does not teach configuring an option field in the outer header of the encapsulated packet to include the authentication information. 
Brandeburg teaches configuring an option field in the outer header of the encapsulated packet to include the authentication information (i.e. configure network header to include hash values) [0030]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that an option field in the outer header of the encapsulated packet would have been configured to include the authentication information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Brandeburg because it helps detect errors in network packets [0002].
As to claim 12, the Batta-Lee-Simcoe combination does not teach configuring an option field in the outer header of the encapsulated packet to include the authentication information. 
Brandeburg teaches configuring an option field in the outer header of the encapsulated packet to include the authentication information (i.e. configure network header to include hash values) [0030]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that an option field in the outer header of the encapsulated packet would have been configured to include the authentication information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Brandeburg because it helps detect errors in network packets [0002].
As to claim 19, the Batta-Lee-Simcoe combination does not teach configure an option field in the outer header of the encapsulated packet to include the authentication information. 
Brandeburg teaches configuring an option field in the outer header of the encapsulated packet to include the authentication information (i.e. configure network header to include hash values) [0030]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that an option field in the outer header of the encapsulated packet would have been configured to include the authentication information. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Brandeburg because it helps detect errors in network packets [0002].
7.  Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al US 2021/0258347 A1 (hereinafter Batta), Lee et al US 2017/0012947 A1 (hereinafter Lee) and Simcoe e al US 2012/0216037 A1 (hereinafter Simcoe) as applied to claims 1, 8 and 15 above, and further in view of Jiang et al US 2019/0132296 A1 (hereinafter Jiang).
As to claim 6, the Batta-Lee-Simcoe combination does not teach receiving, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header.  The Batta-Lee-Simcoe combination does not teach extracting ingress authentication information from the ingress outer header.  The Batta-Lee-Simcoe combination does not teach based on the ingress authentication information and the control information from the management entity, determining whether the ingress inner packet originates from the trusted zone. 
Jiang teaches receiving, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header (i.e. encapsulated packets with authentication values) [0023].  Jiang teaches extracting ingress authentication information from the ingress outer header (i.e. authentication value) [0031].  Jiang teaches based on the ingress authentication information and the control information from the management entity, determining whether the ingress inner packet originates from the trusted zone [0042]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that it would have been received, from the second computer system or a third computer system, an ingress encapsulated packet that included an ingress inner packet and an ingress outer header.  Ingress authentication information would have been extracted from the ingress outer header.  Based on the ingress authentication information and the control information from the management entity, it would have been determined whether the ingress inner packet originated from the trusted zone. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Jiang because it helps keep the message data intact [0003].
As to claim 13, the Batta-Lee-Simcoe combination does not teach receiving, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header.  The Batta-Lee-Simcoe combination does not teach extracting ingress authentication information from the ingress outer header.  The Batta-Lee-Simcoe combination does not teach based on the ingress authentication information and the control information from the management entity, determining whether the ingress inner packet originates from the trusted zone. 
Jiang teaches receiving, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header (i.e. encapsulated packets with authentication values) [0023].  Jiang teaches extracting ingress authentication information from the ingress outer header (i.e. authentication value) [0031].  Jiang teaches based on the ingress authentication information and the control information from the management entity, determining whether the ingress inner packet originates from the trusted zone [0042]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that it would have been received, from the second computer system or a third computer system, an ingress encapsulated packet that included an ingress inner packet and an ingress outer header.  Ingress authentication information would have been extracted from the ingress outer header.  Based on the ingress authentication information and the control information from the management entity, it would have been determined whether the ingress inner packet originated from the trusted zone. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Jiang because it helps keep the message data intact [0003].
As to claim 20, the Batta-Lee-Simcoe combination does not teach receive, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header.  The Batta-Lee-Simcoe combination does not teach extract ingress authentication information from the ingress outer header.  The Batta-Lee-Simcoe combination does not teach based on the ingress authentication information and the control information from the management entity, determine whether the ingress inner packet originates from the trusted zone. 
Jiang teaches receiving, from the second computer system or a third computer system, an ingress encapsulated packet that includes an ingress inner packet and an ingress outer header (i.e. encapsulated packets with authentication values) [0023].  Jiang teaches extracting ingress authentication information from the ingress outer header (i.e. authentication value) [0031].  Jiang teaches based on the ingress authentication information and the control information from the management entity, determining whether the ingress inner packet originates from the trusted zone [0042]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination so that it would have been received, from the second computer system or a third computer system, an ingress encapsulated packet that included an ingress inner packet and an ingress outer header.  Ingress authentication information would have been extracted from the ingress outer header.  Based on the ingress authentication information and the control information from the management entity, it would have been determined whether the ingress inner packet originated from the trusted zone. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe combination by the teaching of Jiang because it helps keep the message data intact [0003].
8.  Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al US 2021/0258347 A1 (hereinafter Batta), Lee et al US 2017/0012947 A1 (hereinafter Lee), Simcoe e al US 2012/0216037 A1 (hereinafter Simcoe) and Jiang et al US 2019/0132296 A1 (hereinafter Jiang) as applied to claims 1, 8 and 15 above, and further in view of Olarig et al US 2018/0288090 A1 (hereinafter Olarig).
As to claim 7, the Batta-Lee-Simcoe-Jiang combination does not teach that in response to determination that the ingress inner packet does not originate from the trusted zone, dropping the ingress inner packet. 
Olarig teaches that in response to determination that the ingress inner packet does not originate from the trusted zone, dropping the ingress inner packet (i.e. dropping packets from unknown source address) [0027]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination so that in response to determination that the ingress inner packet did not originate from the trusted zone, the ingress inner packet would have been dropped. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination by the teaching of Olarig because it helps prevent denial of service attacks [0007].
As to claim 14, the Batta-Lee-Simcoe-Jiang combination does not teach that in response to determination that the ingress inner packet does not originate from the trusted zone, dropping the ingress inner packet. 
Olarig teaches that in response to determination that the ingress inner packet does not originate from the trusted zone, dropping the ingress inner packet (i.e. dropping packets from unknown source address) [0027]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination so that in response to determination that the ingress inner packet did not originate from the trusted zone, the ingress inner packet would have been dropped. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination by the teaching of Olarig because it helps prevent denial of service attacks [0007].
As to claim 21, the Batta-Lee-Simcoe-Jiang combination does not teach that in response to determination that the ingress inner packet does not originate from the trusted zone, drop the ingress inner packet. 
Olarig teaches that in response to determination that the ingress inner packet does not originate from the trusted zone, dropping the ingress inner packet (i.e. dropping packets from unknown source address) [0027]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination so that in response to determination that the ingress inner packet did not originate from the trusted zone, the ingress inner packet would have been dropped. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Batta-Lee-Simcoe-Jiang combination by the teaching of Olarig because it helps prevent denial of service attacks [0007].
Allowable Subject Matter
9.  Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art does not disclose, teach or fairly suggest “sending the encapsulated packet via a first virtual tunnel endpoint (VTEP) supported by the first computer system to a second VTEP supported by the second computer system, wherein the first VTEP is an open interface that is accessible by a source from a non-trusted zone”. 
As to claim 9, the prior art does not disclose, teach or fairly suggest “sending the encapsulated packet via a first virtual tunnel endpoint (VTEP) supported by the first computer system to a second VTEP supported by the second computer system, wherein the first VTEP is an open interface that is accessible by a source from a non-trusted zone”. 
As to claim 16, the prior art does not disclose, teach or fairly suggest “send the encapsulated packet via a first virtual tunnel endpoint (VTEP) supported by the first computer system to a second VTEP supported by the second computer system, wherein the first VTEP is an open interface that is accessible by a source from a non-trusted zone”. 
Any claims not directly addressed are objected to based on the virtue of their dependency.
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Boutros et al US 2021/0392016 A1 directed to uplink-aware logical overlay tunnel monitoring [abstract].
B.  Rahman et al US 2021/0075722 A1 directed to enabling a Bidirectional Forwarding Detection (BFD) Echo function to be used for IP multi-hop paths using IP encapsulation [abstract].
C.  Yuan et al US 2020/0099599 A1 directed to capturing network traffic in a virtualized computing environment [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492